Barker, J.
We are of opinion that the verdict for the defendant was rightly ordered. The action of the city govern- , ment granting the street railway company the right to build its railway along certain streets was not an order for specific repairs or for a change of grade within the meaning of Pub. Sts. c. 49, and if that action had been such an order the present petition could not be maintained, because it was not seasonably brought. The raising of the street in front of the petitioner’s premises was the act of the railway company alone, and was not something done for the purpose of keeping the way safe and convenient for travel. The evidence did not even show that it was done to the satisfaction of the superintendent of streets, much less that it was done by him or by the city. Purinton v. Somerset, 174 Mass. 556. Exceptions overruled.